DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/21/2020 has been entered.  Claims 1, 5-12, and 14-21 are currently pending.  

Claim Objections
Claim 19 is objected to because of the following informalities: “TSS” on line 3 should be changed to “tertiary synchronization signal (TSS)”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 5-12, and 14-21  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
For independent Claims 1 and 15, the recited subject matter “the first subframe” and “the second subframe” lack antecedent basis.  The same rejection applies to all the dependent claims. 

Claim Rejections - 35 USC § 102
Claims 1, 5-6, 8, 10-12, and 14-21 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Islam et al. (US 2017/0353257 A1).
(1) Regarding claim 1:
Islam discloses a method for transmitting a synchronization signal block in a 5G system, comprising: determining a time-domain position of a synchronization subframe (Fig. 11A, 1112) according to a frequency of frequency resources for transmitting the synchronization subframe (paragraph [0101], “The tone spacing for each of the synchronization signals in the processed synchronization signal 1152 may be 240 kHz”), the synchronization subframe being configured to transmit the synchronization signal block (Paragraph [0101], “PSS”, “SSS”, “PBCH” and “BRS”), and the synchronization signal block at least comprising a signal for measurement (“BRS”); transmitting the synchronization signal block according to the position of the synchronization subframe within 5 milliseconds (paragraph [0100], “the base station may transmit synchronization signals every 5 milliseconds”); wherein determining a time-domain position of a synchronization subframe according to a frequency of frequency resources for transmitting the synchronization subframe comprises: determining the first subframe (Fig. 11A, 1112) and the second subframe (Fig. 11A, 1114) as the 
(2) Regarding claim 5:
Islam further discloses wherein the synchronization signal block transmitted through the first subframe further comprise a signal and a channel for an initial cell selection (Fig. 11A, “PSS”, “SSS” and “PBCH”).
 	(3) Regarding claim 6:
Islam further discloses the signal and channel for an initial cell selection at least comprise a broadcast channel (Fig. 11A, “PBCH”).
(4) Regarding claim 8:
Islam further discloses wherein the synchronization signal block further comprises a signal and a channel for an initial cell selection (Fig. 11A, “PSS”, “SSS” and “PBCH”).
(5) Regarding claim 10:
Islam further discloses wherein the signal for measurement comprises: a primary synchronization signal and a secondary synchronization signal (Fig. 11A, “PSS” and “SSS”)
 (6) Regarding claim 11:
Islam further discloses the synchronization subframe is further configured to carry a common control message (paragraph [0068], “master information block (MIB)”).
 	(7) Regarding claim 12:
Islam further discloses wherein the synchronization subframe is further configured to carry scheduling information of the common control message (paragraph [0068])
 	(8) Regarding claim 14:
Islam further discloses a length of the synchronization subframe is 1 millisecond (paragraph [0067], “A frame (10 ms) may be divided into 10 equally sized subframes”).

Islam discloses a method for receiving a synchronization signal block in a 5G system, comprising: determining a time-domain position of a synchronization subframe (Fig. 11A, 1112) according to a frequency of frequency resources for transmitting the synchronization subframe (paragraph [0101], “The tone spacing for each of the synchronization signals in the processed synchronization signal 1152 may be 240 kHz”), the synchronization subframe being configured to transmit the synchronization signal block (Paragraph [0101], “PSS”, “SSS”, “PBCH” and “BRS”), and the synchronization signal block at least comprising a signal for measurement (“BRS”); detecting or measuring the synchronization signal block according to the position of the synchronization subframe within 5 milliseconds (paragraph [0100], “the base station may transmit synchronization signals every 5 milliseconds”); wherein determining a time-domain position of a synchronization subframe according to a frequency of frequency resources for transmitting the synchronization subframe comprises: determining the first subframe (Fig. 11A, 1112) and the second subframe (Fig. 11A, 1114) as the synchronization subframe within 5 milliseconds (Fig. 5; Paragraph [0100], “The base station may transmit synchronization signals such as a PSS, an SSS, and a PBCH signal twice within one radio frame”).
(10) Regarding claim 16:
Islam further discloses after an initial cell selection is completed, measuring the synchronization signal block according to the position of the synchronization subframe comprises: measuring the synchronization signal block in according to the position of the synchronization subframe comprises: measuring the synchronization signal block in the first subframe within 5 milliseconds (e.g. in Fig. 11A, and 12A,  “PSS”, “SSS”,  and “PBCH” which are for initial cell selection, and “BRS” are transmitted in the first subframe 1112 within 5 milliseconds).
(11) Regarding claim 17:

(12) Regarding claim 18:
Islam further discloses wherein if an initial cell selection is ongoing, detecting the synchronization signal block according to the position of the synchronization subframe comprises: conducting a broadcast channel detection in both the first subframe and the second subframe within 5 milliseconds (“PBCH” which is for initial cell selection, is transmitted in the first subframe 1112 and the second subframe 1114 within 5 milliseconds).
(13) Regarding claim 19:
Islam further discloses wherein determining the position of the synchronization subframe comprises: determining a boundary of the synchronization subframe according to a TSS (paragraph [0091], “DMRS” for a PBCH). 
(14) Regarding claim 20:
Islam further discloses wherein the TSS is further configured to be a demodulation reference signal for a broadcast channel (paragraph [0091]). 
 	(15) Regarding claim 21:
Islam further wherein determining the position of the synchronization subframe comprises determining the position of the synchronization subframe in a default setting (Fig. 5 shows a default setting for synchronization subframe positioning; paragraph [0080]).

Allowable Subject Matter
Claims 7 and 9 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claims 1, 5-12, and 14-21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BO HUI A ZHU whose telephone number is (571)270-1086.  The examiner can normally be reached on Mon-Fri 10am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks-Harold can be reached on 5712727905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BO HUI A. ZHU
Examiner
Art Unit 2465



/BO HUI A ZHU/Primary Examiner, Art Unit 2465